Lahtinen, J.
Appeal from a judgment of the Supreme Court (Zwack, J.), entered November 8, 2007 in Ulster County, ordering, among other things, maintenance to defendant, upon a decision of the court.
Plaintiff urges on appeal that the maintenance awarded to defendant should be reduced. The parties were married in 1976, separated in 1999 and divorced in 2007. During the lengthy separation, defendant was ostensibly supported, in part, by her live-in boyfriend. Her sporadic employment history involved low-wage jobs. Of their four children, only a 17-year-old daughter remained unemancipated at the time of divorce and she resided with plaintiff. Neither party graduated from high school. At the time of trial, plaintiff earned roughly $60,000 per year working for a manufacturer of heavy equipment. Although they stipulated to most of the issues implicated by the divorce, a trial *1058was conducted regarding, among other things, spousal maintenance. Supreme Court directed plaintiff to pay maintenance of $500 per month until defendant is eligible for Social Security retirement benefits at age 62 in 2019 and, thereafter, at a reduced rate of $250 per month until she is eligible for health care through Medicare at age 65 in 2022, at which time maintenance ceases. Plaintiff appeals.
“[T]he purpose of maintenance is to provide financial support for the recipient spouse while he or she gains the skills and employment necessary to become self-sufficient,” the trial court is accorded discretion in setting the amount and duration of maintenance, and the court must consider the factors in Domestic Relations Law § 236 (B) (6) (a) (Zwickel v Szajer, 45 AD3d 1222, 1223 [2007]; see Spencer v Spencer, 298 AD2d 680, 681-682 [2002]). Initially, we note that, in light of the long separation of the parties prior to the divorce action, the standard of living during the marriage was not a consideration (see Garner v Garner, 307 AD2d 510, 511 [2003], lv denied 100 NY2d 516 [2003]). Here, the marital residence was the only property of significant value and it was essentially divided equally, with defendant receiving a distributive award of $100,000. Plaintiff was 50 years old, healthy and had a job that he will likely be able to continue for the rest of his working life. Defendant was 49 years old and had a similar educational background as plaintiff. While she had a sporadic employment history, we discern no reason that she should not be able to obtain a modest and sustainable level of income within a reasonable time. Her purported health problems were not supported by competent medical proof. She has no responsibility for any unemancipated children and, as noted, has lived independently of plaintiff for a considerable period of time. During the long separation, plaintiff provided the primary support to the children and also dealt with the marital debt. Upon considering all the relevant factors, we conclude that maintenance of $500 per month for a period of five years is adequate under the circumstances of this case (see Basile v Basile, 199 AD2d 649, 650-651 [1993]; see also Arnone v Arnone, 36 AD3d 1170, 1173 [2007]).
Peters, J.P and Kavanagh, JJ., concur.